Case 2:21-cv-00034-JRG Document 91 Filed 07/21/21 Page 1 of 2 PageID #: 1925




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 BARKAN WIRELESS IP HOLDINGS,                    §
 L.P.,                                           §
                                                 §
             Plaintiff,                          §
                                                 §
 v.                                              §            Case No. 2:21-cv-00034-JRG
                                                 §
 T-MOBILE US, INC., T-MOBILE USA,                §
 INC., NOKIA OF AMERICA                          §
 CORPORATION,                                    §
                                                 §
             Defendants.                         §

                      ORDER APPOINTING TECHNICAL ADVISOR

       The Court issues this Order sua sponte. It is ORDERED that David Keyzer be appointed

as the Court’s technical advisor in the above-captioned case, with his fees and expenses to be

assessed equally between Plaintiff and Defendants and timely paid as billed. Mr. Keyzer’s contact

information is as follows:

       David Keyzer
       Law Office of David Keyzer, P.C.
       5170 Golden Foothill Parkway
       El Dorado Hills, CA 95762
       Phone: (916) 243-5259
       Email: david@keyzerlaw.com

       The parties are ORDERED to send courtesy copies of claim construction briefs, exhibits,

and technology tutorials in PDF form to david@keyzerlaw.com. If the document was filed with

the Court, the copy must include the CM/ECF header. For claim construction materials that have

already been filed, the filing party is ORDERED to provide copies to Mr. Keyzer within two

business days. Otherwise, the filing party is ORDERED to provide copies to Mr. Keyzer no later

than one business day after filing future claim construction material.
Case 2:21-cv-00034-JRG Document 91 Filed 07/21/21 Page 2 of 2 PageID #: 1926


      SIGNED this 3rd day of January, 2012.
      SIGNED this 21st day of July, 2021.




                                              ____________________________________
                                              ROY S. PAYNE
                                              UNITED STATES MAGISTRATE JUDGE
